 In the Matter of UNION MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA, CIO -CaseNo. 10-C-1785.-Decided Februaryf35, 1,948Mr. M. A. Prowell,for the Board.Weekes c6 Candler, by Mr. Murphy Candler, Jr.,of Decatur, Ga.,andMessrs.Harold Lamb, F. S. BryanandH. L. Bryan,of UnionPoint, Ga., for the respondent.Mr. Kenneth Douty,of Atlanta, Ga., for the Union.DECISIONANDORDEROn November 12, 1946, TrialExaminerMortimerRiemer issuedhis Intermediate Report in the above-entitled proceeding, findingthat the respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief.On October 21, 1947, oral argument was had before the Board inWashington, D. C., in which counsel for the respondent and for theUnion participated.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief filed by the respondent, the arguments advanced at the oralargument, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the TrialExaminerto the extent consistent with this decision.1.We agree with the TrialExaminer'sconclusion that on and afterMay 10, 1944, the respondent refused to bargain collectively in goodfaith with the Union as the exclusive representative of its employeesin an appropriate unit, in violation of Section 8 (5) and 8 (1) of the76N L. R. B, No 47.322 UNION MANUFACTURING COMPANY323National LaborRelationsAct prior to the recent amendment thereof.'In support of this conclusion, we find it necessary to rely only onthe followingcircumstanceswhich occurred after the parties had heldfour bargainingconferencesfor the ostensiblepurpose ofnegotiatinga collectivebargaining agreement:(1)The announcement by the respondent contained in thecircular appended to the employees' pay checks on December 21,1944, relative to payment of a Christmas bonus, andits expressiontherein of its intent to share its prosperity with the employeesprovided this could be done "on a voluntarybasis";(2)The respondent's declaration in the letter attached to thepay checks on March 9. 1945, of its intention to continue "goingBoard to grant wage increases, notwithstanding the previousdenial of one such request by the agency because it had not beensigned by the Union ;(3)The suggestion contained in the circular which the re-spondent attached to the pay checks on March 29, 1945, that theemployees"form -a committee" to consult with the respondentconcerningitsefforts to secure economic benefits for theemployees ;(4)The announcement by the respondent in the circular at-tached to the pay checks on November 9, 1945, of the grant of aunilateral wage increaseand the unilateral promulgation of abonus plan ;(5)The statement contained in the circular issued by therespondent on November 13, 1945, that the wage increases it hadoffered to put into effect but which the Regional War Labor Boardhad refused to approve because the Union had not joined in therequest Were greater than those the Union could obtain for theemployees ; 2(6)The negotiations conducted on November 16, 1945, byrespondent's president with a committee of fixers relative to itsrequest for an increase in wages for fixers and the suggestionmade by the president to the committee at this meeting that thecommittee consult with the other employees in the plant withrespect to the establishment of an employee representation planto handle grievances;IWe held inMatter of Marshall and Bruce Company,75 N L R B 90,also involving acomplaint issued prior to August 22, 1947, that the Labor Management Relations Act, 1947,does not affect liability for violations engaged in prior to its enactment.2We view this statement as a positive declaration by the respondent that it was willingto grant greater wage increases unilaterally than as the result of collective bargaining withthe Union781902-48-vol 76-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD(7)The announcement by the respondent on February 7, 1946,that for each week of perfect attendance it would add 10 centsper hour to the pay, and that this was "voluntarily" given;(8)The respondent's announcement on May 17, 1946, of its1947 vacation bonus, which was more favorable than the one pre-viously proposed to the Union;(9)The respondent's notice of the same day suggesting a profit-sharing plan and requesting that the employees write their nameson the back of the notice if they accepted the plan.The conduct of the respondent noted above is a complete negationof the obligation imposed on it by the Act to bargain in good faithwith the Union as the exclusive representative of its employees. In-stead of making a good faith effort to bargain collectively with theUnion concerning working conditions, respondent clearly manifesteda wilful contempt for its collective bargaining obligation and pursueda course based on an expressed preference for "going it alone." Therespondent cannot contend that it satisfied its obligation under theAct to bargain collectively in good faith, simply by meeting severaltimes with the Union and discussing contract proposals, when its entirecourse of conduct compels the conclusion that it never had any inten-tion of making a good faith effort to arrive at an agreement with theUnion.The Act requires more than just meeting with the collectivebargaining representative, and going through the motions of dis-cussing an agreement.' In the light of the foregoing conduct we areconvinced and find that the respondent failed and refused to complywith its statutory duty to bargain in good faith with the Union asthe exclusive representative of its employees. In addition, we findthat the respondent's unilateral action, detailed above, with respectto effecting wage increases, bonuses, and vacations, making unilateraloffers to employees to introduce these and other similar benefits, anddealing directly with the committee of fixers in regard to its requestfor a wage increase, considered separately, constituted, per se, viola-tions of Section 8 (5) of the Act.2.On this record we do not, however, base our finding of refusal tobargain, as the Trial' Examiner apparently did in part, upon the re-spondent's refusal to recede from its position of opposition to anyform of union security and check-off provisions, or upon the respond-ent's conduct in rejecting, on January 7, 1946, without making anycounterproposal of its own, the Union's offer to withdraw its demandfor union security and top-seniority for stewards if the respondentwould agree to a check-off of dues.3Matter of Tomlinson of High Point,Inc, 74 NL R B 681. UNION MANUFACTURING COMPANY325Nor do we agree with the conclusion of the Trial Examiner that therespondent violated Section 8 (5) of the Act by inserting in its counter-proposal of March 20. 1946, a clause requiring the Union to post a per-formance bond. In the cases cited by the Trial Examiner 4 the em-ployers had insisted upon the inclusion of such a clause in any signedagreement thereby making the acceptance of the clause a conditionprecedent to collective bargaining. In the instant distinguishable case,the request for the clause was made for the first and last time in therespondent's counterproposal of March 20, 1946; thereafter there wereno further bargaining conferences.Accordingly, it cannot be foundthat the respondent was adamant in insisting on a performance bondas a condition precedent to entering into a contract.3.The Trial Examiner found that the respondent, in violation ofSection 8 (1) of the Act, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, independently of its refusal to bargain. In view of the fact thatthe conduct upon which this conclusion is predicated in the main con-stitutes the evidence upon which the conclusion of a refusal to bar-gain is based, we do not find it necessary to determine whether ornot the respondent has engaged in unfair labor practices in violationof Section 8 (1), apart from the extent to which a violation of Section8 (5) constitutes a derivative violation of Section 8 (1).Becausewe do not find the respondent guilty of any specific violation otherthan its refusal to bargain within the meaning of Section 8 (5) ofthe Act, the broad form of cease and desist order recommended bythe Trial Examiner is not warranted.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Union Manufac-turing Company, Union Point, Georgia, and its officers, agents, suc-cessors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Textile Workers Unionof America, affiliated with the Congress of Industrial Organizations,as the exclusive representative of its production and maintenance em-ployes exclusive of office and clerical employees and supervisors;(b) In any other manner interfering with the efforts of TextileWorkers Union of America, affiliated with the Congress of Industrial4Matter of JasperBlackburnProducts Corporation, 21 NL R. B. 1240, 1254 ,Matterof Scripto Manufactuo ing Company,36 N. L R. B 411, 426-428. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrganizations, to negotiate for or to represent the employees in theaforesaid bargaining unit, as their exclusive bargaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Textile Workers Unionof America, affiliated with the Congress of Industrial Organizations,as the exclusive representative of all of its employees in the above-described appropriate unit with respect to labor disputes, grievances,rates of pay, wages, hours of employment, or other conditions of em-ployment, and, if an understanding is reached, embody such under-standing in a signed agreement;(b)Post in conspicuous places throughout its plant at Union Point,Georgia, copies of the notice attached hereto marked "Appendix A." 5Copies of said notice, to be furnished by the Regional Director forthe Tenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, orcovered by any other material ;(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this order, what steps therespondent has taken to comply herewith.MEMBER GRAY took no part in the consideration of the above Deci-sion and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees :WE WILL NOT refuse to bargain collectively with TEXTILEWORKERS UNION OF AMERICA, CIO, as the exclusive representativeof all employees in the appropriate unit described below.WE WILL NOT in any other manner interfere with the efforts ofTEXTILE WORKERS UNION OF AMERICA, CIO, to negotiate for or torepresent the employees of the said bargaining unit, as their ex-clusive bargaining agent.5In the event that this Order is enforced by decree of a Circuit Count of Appeals, thereshall be inserted, before the words "A Decision and Order," the words "Decree of the UnitedStates Circuit Court of Appeals Enfw cmg " UNION MANUFACTURING COMPANY327WE WILL BARGAIN collectively upon request with TEXTILEWORKERS UNION OF AMERICA, CIO, as the exclusive representativeof all employees in the unit described herein with respect to labordisputes, grievances, wages, rates of pay, hours of employment,or other conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.Thebargaining unit is:All production and maintenance employees excluding clericaland office employees and all supervisors.All our employees are free to become or remain members of theabove-named union or any other labor organization.UNIONMANUFACTURING COMPANY,Employer.By --------------------------------------(Representative)(Title)Date------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTllr.M. A. Prowell,for the Board.Weekes d Candler,byMr. Murphy Candler, Ji,of Decatur, Ga., andMessrs.Harold Lamb, F. S. Bryan,andH. L. Bryan,of Union Point, Ga., for therespondent.Mr. Kenneth Douty,of Atlanta, Ga., for the Union.STATEMENTOF THE CASEUpon a charge duly filed September 12, 1945,by TextileWorkers Union ofAmerica, affiliated with the Congress of Industrial Organizations,herein calledthe Union,the National Labor Relations Board,herein called the Board, by itsacting Regional Director for the TenthRegion (Atlanta,Georgia),issued itscomplaint dated June 26, 1946,against Union ManufacturingCompany, UnionPoint, Georgia, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices within the meaning ofSection 8(1) and(5) and Section 2 (6) and(7) of theNational Labor Rela-tions Act,49 Stat. 449, herein calledthe Act.Copies of the complaint,charge,and notice of hearing were duly served upon the respondent and the Union.Concerning the unfair labor practices,the complaint alleged in substance thatthe respondent: (1) since March 22, 1944, committed numerous acts of inter-ference, suchas grantingunilateralwage increases during the pendency ofbargainingnegotiations;warning employees that concertedactivitywould re-sult in thewithdrawalof financial benefits ; advising a union committee thata ballot to be conducted by the Board was not a legitimate strikevote; grantinga paidvacationby unilateral action; ridiculing the Unionfor allowing Negrodelegates to attend conventions with white delegates;and advising employeesthat no advantages would aceiuefrommembership in the Union; and (2) on or 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout April 7, 1944. and at all times thereafter refused to bargain collectivelywith the Union as the exclusive representative of all the employees in in appro-priate unit.The respondent filed an answer on July 3. 1946, in which it admittedthe jurisdictional allegations of the complaint but denied the commission of theunfair labor practices alleged.Pursuant to notice, a hearing was held at Union Point. Georgia, on July 10and 11, 1946, before Mortimer Weiner, the undersigned Trial Examiner dulydesignated by the Chief Trial ExaminerThe Board was represented by coun-sel, the respondent by counsel and representatives, the Union by its representa-tive, and all participated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all partiesAt the conclusion of the hearing. the P,oaid's motion to conform the pleadingsto the proof was giantedAn informal discussion of the issues was presentedby counsel for the Board and the respondent at that time, and a date fixed forthe filing of briefsNeither party submitted a brief.Upon the entire record in the case and from his observation of the witnesses,the undersignedmakes the followingFINDINGS OF FACT1.THE BUSINESS ON THE RESPONDENTThe respondent, Union Manufacturing Company, a Georgia corpoiation. hasits plant and principal place of business at union Point, Georgia, where it isengaged in the manufacture and sale of fun and hosieryDuring the courseand conduct of itsbusiness,the respondent causes and has continuously causedin excess of 30 percent of the approximately $2,50.000 worth of raw materials,supplies, and nuichi nei y replacements used in the manufacture of yarn andhosiery, to be purchased, delivered and transported in interstate commercefrom and through States of the United States other than the State of Georgiaand causes and has continuously caused in excess of 90 percent of the yarn andhosiery produced, valued in excess of $1.000,000 annually, to be delivered andtransported in interstate commerce to and through States of the United Statesother than the State of Georgia from its plant at Union Point.The respondentadmitsthat it is engaged in commercewithin the meaningof the National Labor Relations ActIITHE ORGANIZATIONINVOLVEDTextileWorkers Union of America. affiliated ww ith the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees of therespondent.IIITHE UNFAIR LABOR PRACTICESA. The refusal to ban gams collectit el y1.The appropriate unitThe complaintallegesthat all production and maintenance employees, ex-cluding clerical and office employees and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, constitute i unitappropriate for the purposes of collective bargaining within the meaning of UNION MANUFACTURING COMPANY329Section 9 (b) of the ActThe respondent in its answer admitted the appro-priateness of this unit and at the hearing no iurthei, proof was adduced in sup-port of the allegation.The undersigned finds that the above-described unit at all times materialherein constituted and now constitutes a unit appropriate for the purposes ofcollective bargaining within the means ng,of Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitThe complaint alleged that on or about April 3, 1944, the Board issued itscertification of representatives, certifying that the Union had been designatedand selected by a majority of the employees in the unit above described as theexclusive representative for the purposes of collective bargaining with therespondent.This allegation was likewise admitted in the answer and no furtherproof was adduced in support thereof. At no time following certification has therespondent contested the majority representation of the UnionThe undersigned finds that on April 3. 1944, and at all times thereafter, theUnion was, and now is, the duly designated representative of the majorityof the employees in the aforesaid appropriate unit, and that, by virtue of Sec-tion 9 (a) of the Act, the Union at all times was, and now is, the representativeof all the respondent's employees in such unit for the purposes of collective bar-gaining in respect to rates of pay, wages. hours of employment or other conditionsof employment.3.The sequence of eventsOn May 12, 1941, a 1-year contract was entered into between the respondentand the American Federation of Hosiery Workers, hereafter called HosieryWorkers, which provided, among other things, for exclusive recognition of theHosiery Workers and a check-off of union duesSometime in 1943, the Unionbegan to organize the respondent's employees and in November of that year,W. T. Ogletree, who for 3 years previous had been chairman of the HosieryWorkers local, became chairman of the UnionAs pant of its organizing campaign, the Union distributed a series of leafletson various dates in January, February, and March 1944, designed to gain ad-herents by showing the advantages of union membershipThis record disclosesthat the respondent's first public reaction to this campaign was a posted noticeon March 10, in which the respondent attempted to answer a previously dis-tributed leaflet'of the Union.On March 20, 1944, the respondent pinned to theemployees' checks a circular which refereed to the non-discrimination policy ofthe Congress of Industrial Organizations, hereafter called CIO, and quotedalleged statements of CIO leaders that they were opposed to discriminationagainst Negio workersThe circular suggested that, although Southern CIOleadersmight try to sidetrack the discrimination question, national leaderswould not permit them to do soBecause of this the respondent suggested thatthe employees vote against the Union in the forthcoming Board election to choosea bargaining representative.The election was held on March 22, 1944, and onApril 3, the Board certified the Union as the exclusive representative of all theemployees in the appropriate unit.The panties met for their first conference on May 10, 1944, in Atlanta, Georgia.At this meeting the Union's proposed contract previously submitted, was explainedsection by section to the respondent.The Union asked for exclusive recognition;a grievance procedure under which the Union would participate in presentinggrievances at the initial step, anbitratnon of unresolved grievances, a 11111011 shop 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDtogether with check-off; and various other clauses dealing with terms and con-ditions of employment.Agreement was reached on only an introductory para-graph of the proposed contract.At the conclusion of the conference, H. SWilliams, the Union's acting state director, asked, in view of rationing then ineffect, that future negotiations be held in Union Point, some 90 miles east ofAtlanta, in order to permit the local committee of the Union to participate in thediscussions.On May 11, Williams wrote the respondent's attorneys requestingthat the Union be given information concerning the respondent's wage scale sothat the Union might discuss wage rates for the employees.Williams was succeeded as state director for the Union by Horace White,on or about May 22, 1944.The second bargaining conference was held on May 30,1944, at Atlanta.The Union again went over its proposed contract clause byclause, and explainedthe meaning of the sections to the respondentThe Unionasked that the respondent agree to the recognition clause and grievance pro-cedure with arbitration but the respondent refused, stating that nothing wouldbe agreed to until the entire contract had been worked outAt the conclusionof the conference, the Union asked that future conferences be held at Union Pointto suit the convenience of the local committeemen. In response, the respondentsuggested that the next meeting be held at Decatur, Georgia, about 87 miles fromUnion Point, the city in which the respondent's attorneys had their office.The next and third conference was held at Decatur, on June 13, 1944.At thisconference the Union again went through its proposed contract In discussingthe Union's demand for a union shop and check-off, the respondent's president,Harold Lamb, stated that if he wanted to perpetuate the Union he would grantall of its requests.The Union representatives replied that it (lid not expect thisconcession,that all that they asked was that the parties get together on areasonable contract.There was no agreement on any part of the Union proposal.Then the Union asked that the respondent accept as a reasonable offer, a contractthen in operation at the Mary-Leila Cotton Mills in Greensboro, Georgia.Therespondentstudied this contract and proposed certain changes which were notacceptable to the UnionNo agreement was reached on this suggestionTheparties then discussed the respondent's counter-offer, which accepted the Union"as the sole collective bargaining agency in all matters pertaining to wages andhours of employment," but differed radically from the Union's proposal in thesections dealing with grievances and arbitration.There were other sectionsnot acceptable to the Union and there was no provision for a union shop orcheek-off.Following the conference the Union again asked that the next con-feience be held as soon as possible at Union PointLanib stated that he wantedto take up the Mary-Leila contract with his Directors and that lie would informthe Union within 48 hours whether the respondent would accept or reject theproposed Mary-Leda contractFailing to hear from Lamb within the 48-hour period, White called in theUnited States Conciliation Service.In addition, White telephoned the respond-ent's attorneys in :ni attempt to fix a date for a conference but was unable to do soFinally, in August 1944, the Union asked that the dispute be certified to the WarLabor BoardOn August 31, 1944, the Regional Wai Labor Board handed downan interim diiective order, directing the parties to reenter negotiations at UnionPoint.Thereafter the parties met in theii fouith bargaining conference on ^'ep-teinber 14, 1944, at Union Point.A full stenographic transcript of this conferencewas introduced in evidenceAt the conference, the Union's sole rccornitiouclause was acceptable to the respondent provided the Union would add theretothe proviso that nothing therein was to prohibit any individual employee from UNION MANUFACTURING COMPANY331presenting grievances to the respondent "as guaranteed by the Wagner Act."This was not acceptable to the Union.Other clauses were taken up seriatim bythe parties, and on the subject of grievances, the respondent objected to thearbitration of wages, taking the position that it could not permit its wage struc-ture to be determined by "a disinterested outsider."No agreement was reachedon the sections dealing with overtime pay, the union shop and check-off and otherclauses of the proposed contract.Agreement was reached on the no-strike clause,but the respondent would not accept the Union's proposal on the punishment tobe meted out to supervisors for violation of the agreement.With respect to theUnion's proposal that the agreement run for 2 years with an automatic renewalclause, the respondentwas willingto agree to a 1-year limitation clause but thiswas not acceptable to the UnionThe Union's proposal for paid vacations foremployees was rejected by the respondent.About the only thing that was agreedto in full was the section dealing with the posting of shop rules'Following the conference, the Union referred its inability to achieve a contractto the Regional War Labor Board and a hearing was held before the RegionalBoard on November 17, 1944, at Atlanta.From this point onward, therespondentengaged in a course of conduct which disregarded the statutoryrepresentative,of its employees and completely confused and disrupted the relationsbetween theparties.On December 21, 1944, there was pinned to the employees' pay checks acircular letter acquainting them with the fact that the respondent had previouslyon November 21, 1944, asked permission of the War Labor Board to pay a Christ-mas bonusof $25.No action having been taken with respect to this request, therespondent stated that it was setting aside the sum of $15,000 to pay the bonus,when, as, and if it was approvedThe letter said that the respondent was willingto share its prosperity with its employees provided it could be done "on a voluntarybasis," the implication being clear that any monetary demand made by the Unionwould be turned down.On January 19, 1945, the respondent posted on its bulletinboard a notice concerning its previous application for permission to pay the bonusand stating that an application had been made to the Wage Hour Division tahavea weekly drawing for five $25 war bonds. The notice related further that therespondent had been informed by the War Labor Board that because of its disputewith the Union they could not pay the Christmas bonus but that the distributionof war bonds had been approved by the Wage Hour DivisionThe respondentmade it clear that the bonds were "given voluntarily and can be withdrawn attermination of any week."On Febiuary 2, 1945, a detailed report Ras handed down by the panel of theRegionalWar Labor BoardWith respect to all issues in dispute the panelmade specific recommendations, mentioning that the parties haft "dumped beentire contract into the laps of the Panel" and making recommendations basedonly on the issues raised by the respondentAmong other things it was recom-mended that the parties include a standard inaintenanc^ of membership provi-sion in a contract, with check-offWith respect to the differences over thegrievance procedure the panel recommended that in the event a grievance waspresented directly to management that the said grievance should be presentedat the next regularly scheduled general shop committee meeting held as pro-vided for in the section.Overtime pay at the rate of I'/., times the regular rateIWhen the Union submitted wage rates, the respondent took the position that it waspperating a hosiery mill and that the proposed rates were not applicable It seems to havebeen mutually understood that the parties would go along with the decision of the WarLabor Board respecting wage rates in a case then pending before the War Labor Board andreferred to as the "Twenty-three Mills case " 332DECISIONSOF NATIONALLABOR RELATIONS BOARDfor all work in excess of S hours per day or 40 hours per week was recommendedand other provisions of the Union's proposed contract were ruled upon andspecific recommendations made.On March 9, 1945, the respondent attached to the checks of its employees aletter setting forth that the respondent had been informed that the War LaborBoard was authorized to approve wage increases up to 55 cents an hour, "WHEREEMPLOYERS VOLUNTARILY ASKED THE INCREASE OR the Union andEmployer make the iequest" The respondent contended that the conjunction"OR" gave it "the option of going it alone or with the Union" and it preferred"going it alone "Accordingly, on February 28. it had requested the Wage-HourDivision to file its application for the 55-cent minimum and to add 4- to 7-centdifferentials for the second and third shiftsThe letter announced further thatthe respondent was then informed on 'larch 2, 1945, by the War Labor Boardthat its application to pay the Christmas bonus had been denied because theapplication was not signed by the Union, and that the request to pay the 55-cent minimum and the shift differentials was being returned because it was"necessary that the appropriate Union officials sign the applicationThe.11letter concluded by stating that under the respondent's interpretation of theWar Labor Board rules it had the right to establish increases independentlyof consultation with the collective bargaining agent and it preferred to exercisethat right alone.One of the Union's requests in the contract previously submitted had been theestablishment of a 60-cent hourly minimum wage together with a 7-cent shiftdifferential for all employees on the third shiftAlthough no agreement hadbeen reached respecting this, it is clear from the letter above quoted, that therespondent was willing to grant a 55-cent minimum and shift differentials pro-vided it could do so on itsown initiative and without the concurrence of theUnion.On March 19, 194:1, Ogletree wrote the Secretary of Labor, advising that adispute existed between the Union and respondent and requesting that, inaccordance with the Smith-Connally Act, a strike vote be taken among theemployees at the earliest possible dateOn March 22. 194.-5. the Regional WarLabor Board handed down a Directive Order which in the main affirmed thepreviously submitted recommendations of its panel referred to above, andawarded the Union a standard maintenance of membership clause with check-offOn or abort 'Iarch 29, 1945, the respondent posted on its bulletin boards anotice purporting to set forth a resolution adopted by time Regional War LaborBoard dealing with the establishment of the 55-cent hourly minimum wage rateinnon-dispute casesThe notice pointed out that the respondent's wage rateswere above average; the cost of living in Union Point was materially less thanin cities and the respondent labored under the disadvantages of higher freightand express changesFollowing the issuance of the afore-mentioned Directive of the Regional Board,the respondent filed exceptions, and on April 27, 19-15, the said Board decided toafford the parties an opportunity to be heard on the question of whether therespondent should properly be regarded as a part of the cotton textile industryand referred the question to a panel for further hearing. Oil the same daythe respondent sent the Union a schedule of its rates and schedules for variousplant operationsBut before this had been done, the respondent on March 29,1945, attached to the employees' checks another in its long series of circularletters.This latter circular referred to vicious efforts that the respondent had UNION MANUFACTURING COMPANY333made to better the working conditions of the employees including its requestpreviously mentioned for vacations with pay, shift differentials, and the Christ-mas bonusThe letter mentioned that the respondent had proposed to an em-ployee committee a profit-sharing plan but that this had been turned down.Therespondent offered to make "proper amends" if it had ever wronged its em-ployees.Finally the letter concluded with this suggestion: "Why not form acommittee from our different departments and ask us to prove any or all of theabove: then we invite you in the office and we'll either prove it or pass a veryuncomfortable half hour in attempting to explain it."On or about May 18, 1945, the panel of the Regional Board decided that therespondent's mill should be classified as a hosiery mill and not part of the cottontextile industry and handed down recommendations with respect to various otherissues including: a 55-cent minimum for all hourly and piece workers ; a standardvacation plan of 1 week after 1 year of service and 2 weeks after 5 or more yearsof service; a 7-cent differential for the third shift; a daily guaranteed wage, andfinally that wage adjustments he made retroactive to August 3, 1944, the dateof the certification of the case.Shortly after the issuance of these recomanenda-tions the respondent posted another notice in which it notified its employeesthat due to economic, conditions it might be forced to terminate its bonus asof May 31, 1945The notice stated in part that "Personally, the managementwill be very sorry if it is'found necessary to discontinue the payment of this bonus ;but its termination, we believe, will have the full concurrence of some of ouremployees, as the representatives of the Union at conference of May 18th, 1945,disapproved of it."On June 18, 1945, the Union accepted the panel recommendations previouslymentioned and urged the War Labor Board to approve and make them effective atthe earliest date.On July 11, 1945, the National War Labor Board handeddown a directive order dealing with the question of penalty for violation of thecontract ; the duration of the contract ; reporting pay ; and a definition of griev-ancesThe following clay, July 12. the Regional Board in a supplemental direc-tive order passed upon the recommendations of the panel and affirmed that therespondent was not part of the cotton textile industry ; awarded the 55-cent min-imum rate; approved the recommendation with respect to vacations; reducedshift differentials from 7 cents to U cents, denied the Union's request for a guar-anteed daily minimum wage; and fixed the retroactive date for wage adjustmentsas January 15, 1945Otherwise the panel report and iecommendations wereaffirmed and of dei ed incorporated in a signed agi Bement between the partiesAll of the directiN e orders which have been mentioned above dealt with theissues which remained unsettled after the September 14, 1944, conference.Noconference had been held from that date to July 12. 1945, the date of the supple-mental directive order of the Regional BoardDuring this period the respondenthad never offered the Union a wage anctease. and no agreement had been reachedon the Union's request for shift differentials and vacationsBut as a result ofthe various directive orders those issues were defined, specific recommendationswere made, and the parties were ordered to incorporate them in a signed contractIn a letter dated August 3, 1945, attached to the pay checks of its employees onthat day, the respondent pointed out that it not only wanted the employees toshare its prosperity but to share its adversities as well.The letter stated that theiespondent "would he glad to put in some increases but not in the exact amount orsome of the accessories as is found in the directive of the RWLB ."Theletter disclosed that the respondent was asking for a further conference "with the 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDproper parties."White knew of no request made of the Union for a conterencesuch as referred to in the letter.White was succeeded on or about August 1, 1945, by Kenneth DoutyOnAugust 13, 1945, Douty wrote the respondent's attorneys stating that the Unionwas in receipt of the directive order of the War Labor Board dated July 11, previ-ously refereed to, and requesting a conference at an early date for the purposeof incorporating its terms and conditions in a signed agreement.Not havingreceived a reply, Douty, on August 21, wrote the Regional War Labor Board,asking that appropriate action be taken by the Regional Board to enforce theorder of the National BoardOn August 25, the iespondent's attorneys wroteDouty stating that they would be glad to meet with the Union but fixing no datefor a conference.On September 1, 1945, while Douty was trying to obtain a conference with therespondent's attorneys, the respondent issued another letter. In this letter therespondent asserted that an intensive drive was being made to have its employeesjoin the Union, which they had a right to do, but the respondent stated, "The ques-tion arises, however, is it best for your interests "The letter pointed out thatin 1934, a strike had cost the employees some $21,000 and that previous efforts ofthe Hosiery Workers to organize the plant had been unsuccessfulOther excerptsfrom the letter are quoted belowWe offered you a Christmas bonus and several other raises but by reasonof the Union having been certified by the NLRB the Regional War LaborBoard stated that (under these circumstances) it would be necessary thatthe Union join us in the request.As these requests were initiated by us we hardly thought this fairWe have tried to put in a plan whereby we would share our net profits50-50 and had this been put into effect you would all have been greatlybenefitted, we think beyond your greatest expectations.**The natural inference is that a strike is contemplated (threats of whichhave come to our ears recently) and we ask you to calmly and dispassion-ately debate in your own minds the pros and cons of a strike, reflect on whatithas cost you in the past and remember that no matter how bitterly youmay be opposed to a strike when the members are called on to go out theymust go.*******Hasn't the Union promised you raises of different kinds retroactive, etcHave they materialized?In our many conferences with the union they seem to stress union recog-nition and the check-off, with its attending duesIf it is correct as statedwhen trying to organize our nonunion workers, that they had 95% of our em-ployees then we have saved you since March 1944 (date organized) $9,77500in Dues.If you question this, come in office and we will prove it.On September 11, 1945, Douty, still unsuccessful in 'obtaining a conference withrespondent's attorneys, wrote the Regional War Labor Board, asking what actioncould be expected to make its order effective and notifying the said Board thatcharges had been filed under the ActFinally on September 17, 1945, PresidentLamb acknowledged receipt of a copy of Douty's letter of September 11 to theRegional War Labor Board, but made no mention of Douty's efforts to resumebargaining and nothing was said about fixing a date for a further conference. UNION MANUFACTURING COMPANY335Lamb wrote that he had pleasant recollections of Douty's predecessor, HoraceWhite, and that they had "gotten along very pleasantly together." 2Douty madefurther effortsto arrangea bargainingconference with respondent's attorneysbut without success.Then on September 24, the attorneys wrote Douty fixingFriday, October 5, as a date for the next conferenceFor some reason not ex-plained inthe record, this date was cancelled by the respondent's attorneys andthe conference was not held.On September 26, 1945, there was attached to the pay cheeks another circularletter.This circular stated that respondent had determined to increase wagesbut somethinghad arisen which questioned their right to do so and until thequestion,was settled the raise would be withheld 'There was reprinted in thecirculara copy of a letter dated September 25, setting forth what the respondenthad determinedto do and would do if the question previously mentioned could besettled"without any friction."The latter document made clear that startingSeptember 24, the respondent would establish a minimum wage of 55 cents anhour, grant a 5 cents an hour across the board wage increase, vacations with payand a 4 cents an hour differential for employees on the third shift.The circularis difficult to understand but contained this paragraph :The main issues will doubtless be retroactive pay increases and the"check-off"; now if the Union won and received 5% retroactive pay fromOct 1, 1944 you would receive one fourth of what you would lose in wages(assuming thatthe strike lasted two monthsThe one in 1942 lasted thatlong) and byresistingthe check off we have saved you nine thousand sevenhundred and seventy-five dollars;understandthat this retroactive pay doesnot meana continuation from month to month, it would be paid you andthen it would stop.But Suppose the Union Lost? Again, any raise, (aswe understand it) would be subject to 20% withholding tax and for theentire amount.On October S, Ogletree wrote Secretary of Labor Schwellenbach, advising thata dispute existed between the respondent and the Union and that in accordancewifh the Smith-Connally Act, the Union had voted to request the Secretary ofLabor to order that a strike ballot be taken of the respondent's employees.OnOctober 15, 1945, Douty informed Lamb that a strike would be called at therespondent's mill upon completion of a strike vote and that the reason for suchaction was the respondent's failure to comply with the directive order of the WarLabor Board.On October 24, Douty requested a conference and on the 26th,Lamb replied in a long letter which set forth some of the respondent's differenceswith the UnionFinally, as the result of efforts of the Conciliation Service, theparties got together for their fifth bargaining conference on October 31, 1945,in Atlanta.At the outset of the conference the respondent stated that they feltthat they should bargain with the Hosiery Workers, since the mill had nowbeen classified as a hosiery mill, and not with the UnionThe Union respondedby stating that it had been certified.The respondentraised thepoint of the2There was a postscript to the letter calling attention to an enclosed birthday card whichcontained the following coupletBIRTHDAYGREETINGSMANY HAPPYRETURNS OF THE DAYA grievance,nourished, soon will turn to hateTell us about it,before it grows too lateWhoever'swrong Should want to make it right ;Let's live, not in the dark,but in the lightIWITH ALL GOOD WISHES'This card was signed by Lamb and the other corporate officers of the respondent. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike and said it was being forced to negotiate with a strike Vote over its headin responseto which the Union said it was Willing to negotiate a no-strike con-tractThe respondent further stated that it would never consent to the uniondemand for maintenance of membership, check-off and top seniority for unionstewards, and that these provisions as recommended by the War Labor Boardwere not acceptableThe Union offered to withdraw its demands for mainte-nanceof membership or check-off, letting the respondent choose which one it pre-ferred,but respondent refused and presented no counteroffer to this suggestionThere was no agreement and the conference adjourned without a date beingfixed for the next meetingIn November 1945, the National War Labor Board forwarded a copy of itsdirective order of October 19 to the parties, which directive order affirmed theRegional Board's directive of July 12, 1945.This latter directive was the onewhich found that the respondent operated a hosiery mill, and established aminimumof 55 cents an hour, granted paid vacations, it shift differential of 6cents and made wage adjustments retroactive to January 15, 1945. The directiveorderof the National Board further ordered that the terms and conditions ofemploymentbe incorporatedin a signed agreementbetween the partiesOn or about November 9. 1945, the respondent attached to the employees' paychecks anotherin his series ofcircular lettersThis letter is set forth in full:We have just received the following. "Atlanta, Ga . November 2nd. 1945,Mr. H. Lamb, Ti es , Union Dlanufactuung Co., Union Point, GaDear _Mr.Lamb: You are now permitted to increase wages without permission pro-vided the price of theprbductis not increasedon account of the higher wagepaidSuch raises may be made retroactive, if desiredSigned,W JCarter."We stated that we would pay you 55 ctsminimum.5 cts across the board,2% representingone week's vacation with pay, and four cents differentialfor 3rd shiftPiece workers will ofcourseshare in this.This will be retro-active to September 24th, 1945 being a substitute for the 5% bonusThis5% bonus will be paidfromJune 1st, 1945 to September 24th, 1945, to thoseworking for us on that day and who have not quit before September 24thThis promise made September 25th rescinded September 26th (both on samesheet)'this due to dispute over War Labor Board's jurisdictionIt nowgoesOn November 14th. 1945 a strike vote will be held. The National LaborRelations Board first stated that it would be held by mail ; then rescinded,taking the position that we had no streetaddressesWe offered to attachto each check oirFriday. November 9th "that the ballots were in the respectivepost office of our employees" : in themeantimeat the request of the NLRBwe had provided a list of all eligible to vote and with their P 0 addressesNotwithstanding this they decided to hold it elsewhereWe placed thehallway leading to our shipping room (accessible to all) at their disposal :and they decided on the Union Hall.We didn't think this fair.All ourenl plop/eesexcept Supervisors, office forcecan voteAnyway the Union Hall is not available as it has been rented, and theapproaches thereto.The present renter of the property will gladly enterinto an arrangement with the Union, and he believes on satisfactory terms,but not for the purpose of holding elections of this natureWe have no fears of the result of the voting providedall,ornern 111 a11,voteIt is not a Union issue,supplywhether YOUdo ordo not want to tjo UNION MANUFACTURING COMPANY337outonstrike;all ballots are secret and booths will be provided when signingso this can be done in all secrecyThe Union represented by Mr. Douty, Regional Director, and Messrs.Willie Ogletree, Otho Cole and Ramp sorrow of the local committee andH. Lamb representing the mill, met in Conciliator's office in Atlanta, from11: 00 it in. to 4' 00 p.ii November 1st.The question of seniority of theshop committee over all other employees, the check oft of union dues bythe mill a dlcnarntenance of membership were discussedThe mill objected to the preferential treatment of union committee asbeing unfair to our other employees ; to the check off because they shouldcollect their own dues and not try and force it on the millWe had a veryfeeling recollection of how badly it worked 'in 1942.We objected,to themaintenance clause as it meant that had we agreed any member of theunion desiring to sever his connection with it would have to be automaticallydischarged, no question of integrity or capability being permitted.TheRailroad Brotherhoods frown down on all three propositions, taking theposition that if they don't care to pay their dues voluntarily they don'twant them.THE. MANAGEMENT.On November 11, 1945, the Union distributed a lettei urging the employees tovote on November 14, in favor of the strike The letter called to the attention ofthe employees the efforts it had made to obtain better conditions and that therespondent had opposed the Union's efforts It further stated that since March22, 1944, Lamb had refused to bargain and had been represented by attorneyswho were "anti-labor liars "The Union said it was now necessary to strike theplant and establish a picket line, "until Mr Harold Lanib awakes from the longsleep he has been enjoying through the profits of your labor " The letter quotedLamb as having made the following statement: "Well now let's just wait andsee how this vote turns out.Maybe my folks won't vote to strike, and I won'thave to sign a contract "On November 12, 1945, the respondent posted on its bulletin board the followingnoticeTo Our Employees:If you do Not favor a strike vote "No"A majority of thosevotingcarry the election; some of our people seem tothink a majority of our employeesmustvote for it.If you do not want to vote for it strike and do Notvoteyou are giving thestrike a half vote.We understand that you are being told (and if we are wrong we will gladlymake amends) that not (sic) matter whether you do or do not want tostrike, just vote "Yes" and it will assist the Union in getting you a raise;now if you want to be a party to a deception of this sort it is your privilege,but we believe that the Union wants to be in a position to justify the striketo the National Relations Board (sic)This would likewise keep some ofthose who would vote "No" from voting at all.But whether you want or do not want a strike please VOTE.563 are entitled to vote; if as many as 400 vote we will distribute 13 bondson the Friday following;only those votingwill be eligible to receive a bond;included will be those who are not permitted to vote; it would not be fairexclude them[Emphasis in original 338DECISIONSOF NATIONALLABOR RELATIONS BOARDThe next day the respondent issued another circular to its employeesThisletter was again an attempt to meet arguments made in a letter distributed bythe Union.The respondent stated that raises that it had offered and which hadbeen turned down by the, Regional War Labor Board because of the Union, weregreater than raises which the Union could get for the employees.The letter di-rected the employees' attention. to the fact that a Director of Compensation inNorth Carolina had ruled that strikers could not receive compensation for un-employment caused by strikes and that the same was trueclii the State ofGeorgiaThe letter asked whether the employees could sustain a loss of ap-proximately $240,000, if they stayed out of work for 4 months, since the respondentasserted, "We think it will take four months before our strikers decide to coneback to work.Any losses that we sustain in 1946 will be made up to us byGov't. out of our profits in 1944 and 1945."On the same day Lamb wrote Ogletreeobjecting to the use of the Union's hall to hold the strike ballot under the Smith-Connally Act.Lamb did not object to the use of the hall for a meeting place andproposed that when the Union's treasury coal(] permit, the Union pay Lamb itrental of 331/i dollars per year.There had been posted in the respondent's plant a sample othcuil ballot notify-ing employees that the vote would be held on November 14, 1945When thisballot was posted the respondent put up another notice stating that the sampleballot did not correctly set forth the issues between the parties and that therespondent was taking this means of advising its employees that all provisionsof the "old contract" had been put into effect according to War Labor BoardDirectives, except ,that the respondent refused to ),N i i to into the contract a clausewhich would permit discharge of employees for failure to maintain membershipin the Union, and the check-off It further stated that wage increases had notbeen secured for the employees by the Union but had been given voluntarily bythe respondent and "directives regard,ng niulununi wages and increases in payhave always been made as piomptly as possible." Other charges and communi-cations followed and finally on November 14, Douty wrote Lamb that the situa-tion required less debating between him and the Union and "nioie attempts atworking out a livable contract NNhich would be satisfactory to both of as "Doutycontinued that the turmoil and debate would go on or as an alternative theparties should try to establish a ielationship that would benefit both the com-pany and the employees, and that the decision in this matter was up to therespondentLamb replied on November 20, quoting from the circular that hadbeen distributed by the Union on November 11, and saying that the expressionscontained in that circular did not inspire him "with a desire to tie up with" theUnion.Sometime in November 1945, a group of fixers, some of whom were membersof the Union, decided that they wanted a raiseR J McCannon, a member ofthe Union, went to Owen Scott, respondent's superintendent, and asked why thefixers could not sit down and in a "brotherly way" settle their differences withthe respondent. Scott spoke to Lamb about the fixers' plea and later McCannonwas informed that Lamb had been impressed with the request and would be gladto talk to the fixers' committee.On or about November 16, 1945, a committeeof fixers including McCannon met with Lamb and asked for a raise. Lamb statedthat he could not grant a raise and then presented a proposition that all of theemployees share profits with the respondent on a 50-50 basisThe committeestated that they would not accept this proposition but asked Lamb to write itout "like he meant it" and that they would present it to the fixers. In all it ap-pears that there were three conferences between Lamb and the committee.The UNION MANUFACTURING COMPANY339committee made it clear that it reptesentecl the fixers only and their discussionwas concet ned with the subject of it wage increase only. No other considerationsentered into the committee discussionsAfter the conferences and on or aboutNoveuibei 20, 1945, Lamb reduced to writing an offer which was addressed to thefixers' committeeIn substance, it proposed that the employees accept it profit-sharing plan on a 50-50 basis with the respondent.Lamb also proposed that theemployees elect from each department a representative, together with one ap-pointed b^ the i espondent, both pledging their efforts to see "that only fair nnndedemploy ees" Were chosen. and that this committee would act as a grievance com-mitteeLanib suggested that if the fixers favored his plan they would then takeit up with othei departments. It is apparent from McCannon's testimony, whichis credited, that Lamb's offer went further than the request of the fixers whichwas concerned only with a straight pay raiseLamb turned back this requestwith an offer to shaie profits as Well as to have the fixers find out employeeopinion on the desirability of forming it grievance committee consisting of em-ployee and management repi esentativesFollowing receipt of Lamb's written proposal, McCannon told Scott that thefixers would not accept it.Douty had been informed of the conferences betweenLamb and the fixers' committee and on November 20, 1945, lie wired Lamb thatlie understood the respondent was attempting to bargain with the employees onwagesHe closed his telegram with the statement that the Union would beglad to meet with Lamb to discuss wages or any other matters at any timeThereis no record that Lamb replied to this telegram, but on November 23, Doutyiequested a meeting with Lanib to discuss the contract and wage matters.Three days later Lamb informed Douty that he was sending his request to hisaltos ne}s asking Beni to arrange a meeting with DoutyOn November 28, Lambin another letter to the fixers' committee expressed his regret tl at they haddecided to turn down his sug:;estion "about the 50-50 preposition."Lanib ex-piessed the opinion therein that there could be no greater manifestation of"brotherly love" than by giving employees half of what the respondent earnedas profitsThe balance of the letter was devoted to it refutation of the Union'sarguments and cited reasons why the respondent could not increase its wagesOn December 3, 1945, Douty requested that a date be fixed for further discussionand the sixth bargaining conference between the parties was thereafter held, onDecember 17, 1945. at Union Point.At this time the strike vote had been heldand it majority of the respondent's employees had voted to strike.Discussionat the conference centered around the Union's demands for maintenance ofmembership, check-off, and top seniority for union stewards.Douty indicatedthat if the dispute could be settled, the Union would withdraw its request forwhat the War Labor Board had directed on maintenance of membership and topseniority for the shop committee and accept only a check-off provision.Therespondent at first refused this offer, made no counterproposal but finally, at theUnion's insistence, stated that it would consider it and then let the Union knowwhat its answer would be.On January 7, the respondent's attorneys wrote Douty as follows :At the last bargaining conference held in Union Point, Georgia,you stated that the Union could not consider entering into a contract whichor super seniority of Shop CommitteeYou finally took the position thatthe check-off was the section of your choice to be put into the contract.The Company took the position that it could not enter into a contract withany of these sections incorporated therein.The Company agreed, however,751002-48-vol 76-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDto consider the matter further and advise you bd January 10th whether ornot it could incorporate any of these in the contract.After serious consideration, from every angle, and despite our desire toenter into a contract, the Company does not feel that it is in a position toenter into a contract incorporating any of these features.In response Douty wrote on January 10, in part as tollows :I would like, for the record, to make it quite clear that it was the Companywhich at the outset of the conferences stated it would not sign a contractwhich had in it maintenance of membership, check-oft. or top seniority forthe shop committee. In an effort to reach an agreement, we made severalcounterproposals, finally concluding with a proposal for the check-off in afinal attempt to work out the situation peacefullyThe Company, of course, made no counterproposal on these issuesWe regret very much that the Company has not seen ft to bargain withthe Union and it is impossible for us to believe that the history of the Com-pany's actions in this case indicates other than an attempt to evade itsresponsibilities under the National Labor Relations Act. In addition torefusing to comply with the decision of the National War Labor Board, theCompany has never made counterproposals or dealt with the Union on anymattersThe history of the recent wage increase bears this out.Following the conference of December 17. and the exchange of letters that camethereafter, the relations between the parties remained dormant until January 24,1946, on which date the respondent posted a notice on its bulletin board that itexpected to pay the 1945 vacation bonus to its employees in the check thatThis was followed on February 7, 1946, witha circular which read as follows:'t'hese are troublous times.With rising living costs }ou naturally feel that you are entitled to higherwagesWith us OPA may of may not grant us higher pi ices for our goodsWe think the following plan would be fair to us both.For each week of perfect attendance we add 10 cts. per hour to your p ty.Effective February 4, 1940.This, like the Vacation with pay, is voluntarily given and can be witlh-drawn at willWe lost our shirts in the 1930's and we don't want it tohappen again.This 10 cts per hour will absorb that much of any supplement we arecalled upon to pay you.We wish it were so that any complaint, that the Management cannot satis-factorily adjust, be referred to a mediator or arbitrator to be mutually agreedupon between us.Think over this; we would prefer it.Irrespective of any conclusions to be drawn hereafter concerning the bargain-ing conferences that were held between the parties, it is apparent that therespondent was avoiding its responsibility to bargain with the Union by makingunilateral offers to its employees.For example, in this last letter above referredto. the respondent offered, without consulting the Union, to increase the wagesof its employees 10 cents an hour and held out the suggestion that the employeesdiscuss with the respondent some form of arbitration which would be mutuallyacceptable, devoid of any concurrence by the Union. In the undersigned'sopinion it makes no difference whether these were demands that the Unionhad previously made In effect, the respondent, while avoiding direct commit- UNION MANUFACTURING COMPANY341merit to the collective bargaining agent, either in conference or through counter-proposals, was, by offers to the employees asserting its willingness to grantconcessions, bypassing the collective barganring agent, and dealing directly withthe employeesDouty, on February 12, 1946, in what appears to be a final effort to reducethe differences between the respondent and the Union to a certain degree ofspecificity, wrote Lamb i equestrng that the respondent submit a full proposal onall contract provisions.Douty stated that the Union stood on its originalproposal and pointed out that the Union's proposal and counterproposal re-specting union security had met with no response on the respondent's part.On February 26, Lamb replied that he would consult with his attorneys and getfrom them a "proposal" so that Lamb might write intelligently to Douty. OnMarch 20, Douty was sent a "complete counter-proposal contract."This counterproposal, which must be considered the respondent's final offer andstatement of its ultimate position, required that the Unionfurnish it good and sufficient pay and performance bond, with securityapproved by the Company, the condition of same to be such that if theUnion shall fulfill and faithfully abide by the provisions and covenants ofthis agreement, and shall fully indemnify and save harmless the Companyfrom all costs and damages which the Company may suffer by reason offailure on the part of the Union so to do, and shall reimburse and repay theCompany all pecuniary outlay and expenses which the Company may incurAl inakinr good any such defaults in the provisions, then said bond shallbe null and void, otherwise, it shall remain in full force and effect.The respondent agreed to pay time and a half for all work performed in excessof 40 hours per week, but did not match the recommendations of the WarLabor Board directive that time and a halt be paid for all work in excess of Shours in 1 dayWith respect to wages all that the respondent undertook todo was not reduce wages during the life of the contract unless there was ageneral i eduction in the southern hosiery industryThe respondent asked theUnion to bind itself not to request an increase in wages for 12 months after theexecution of the agreement unless there was a general increase in wages inthe southern hosiery industry. It proposed that the agreement should run for3 years with an automatic renewal clauseWhen the Union sought a contractfor 2 years in 1944, the respondent insisted that the contract be of no longer than1 year's duration and was successful in securing adoption of this view by theWar Labor BoardNow, the respondent was asking for a 3-year contractAn examination of the respondent's proposed contract submitted in June 1944with the last counter-offer discloses that the first counter-offer was much closerto the Union's demands than the latterFor example, the respondent's firstproposal came close to the Union's demands on seniority, arbitration and holi-daysThe original proposal did not seek to freeze wages for a year as did thecounter-offer, nor, of course, did the original proposal suggest the posting of aperlormance bond, an item which was presented for the first time in the March1946 counter-offerDouty summed up the issue presented by the counter-offerin tine following testimony:I will say this, that that counter-proposal, as such, would riot have meantto the people in the mill the sort of contract that the Union feels theyshould have, and my only point is that it is a little difficult for us to believethat the Company is bargaining seriously with us if its successive proposalstake us farther apart rather than closer together 342DECISIONSOF NATIONALLABOR RELATIONS BOARDOn April 3, 1946. Lamb called Ogletree to his office and there told him thathe had learned that employees of a hosiery mill in Gieensboro, Georgia, were"out on strike," and asked what action the Union was going to take at aspecial meeting which had been calledOgletree replied that he did not know.Lamb then showed Ogletree a notice and circular letter which he had preparedand which he intended to distribute to the employees on April 5, in the eventthe Union took strike action at its special meeting.Ogletree was informedthat if the Union did not take strike action, Lamb would refrain from dis-tributing the notices.On April 5, there were pinned to the pay checks thetwo documents previously exhibited to OgletreeThe notice purported to quoteidecision of the Board to the effect that a non-union employee discharged be-cause he refused to join a union under a maintenance of membership clause,'could be reinstated with back pay.The Union's members weie urged to attendthe meeting, demand a secret ballot and vote their convictionWorkers wen easked to question the Greensboro strikers about their strike, and to watch itsoutcome.The other attachment called to the employees' attention the hai d-ships suffered by strikers and their families when employees went out on strike.Other portions of the letter are quoted :The Regional director of the Union and our president spent five hoursinAtlanta in U. S Conciliation's office and discussed three topics only-super seniority for the committee, check off and our discharging any mein-her of the union who failed to pay clues; just before the close of the meetinglie agreed to waive either check off or the dischargeHe then insisted onanother meeting at Union Point and finally offered to likewise waive thesuper seniority of committeeThat left but one but we could not see, whywe should be called upon to act as their debt collector; the R. R. Brother-hoods don't want it ; they take the position that if their members don'tfeel they are getting value i eccived by voluntarily paying, then they don'twant themWhy shouldn't the TWUA adopt the same policy? That woulddemonstrate just how much benefit you derived from themWe have invited you to discuss any grievance you had, whether indi-vidually or through a committee, or anybody of your choosing.You cannothave $17,000 00 weekly cut off in a little place like Union Point and it notaffect everybody living here either directly or indirectlyFormer strikeshave cost you over $100,00000 in wages and you have gained nothingOnMay 17,1946, the respondent posted a notice on its bulletin board con-taining its proposed 1947 vacation bonus. It is significant that this offer wasmuch more generous than that contained in the respondent's contract submittedinMarch 1946. The same day the respondent posted another notice addressedto its employeesApparently a committee of fixers had again met with Lamband asked for a raise of 20 cents per hour. Lamb had mistakenly figured thatthis would increase costs approximately $15,000When the mistake was pointedout, Lamb countered with an offer that he would ask the respondent's directoi sto share profits with the employees on a 50-50 basis, guaiauteeing a minimumof approximately $15,000 to be used as the employees' share of the profitsLambasked the employees to indicate their acceptance of this plan by writing theirnames on the back of the notice stating that it would be necessary tor a ina-lcrity in each department to favor the plan, otherwise he would not bring itto the attention of the DirectorsThe respondent also distributed another letterual icli, aside from pointing out that union statements were in error and mislead-mug, went on to say : UNION MANUFACTURING COMPANY343We have what we believe to be conclusive evidence that representativesof the Unions reported us to the Walsh-Healy division, the National LaborRelations Board, The Wage and Hour Division: the Conciliation Service;the Quarter Master's depot and the Regional War Labor Board. It musthave cost the U. S. Government over $50,000.00 to investigate usTheUnions about the same added to their organization schemes. It cost us aplenty to defend ourselves ; which would have been divided with you.Should our Union employees go out on strike and induce all to join them,presumably four months will elapse before they return which, at $17,000.00per week, will mean a little over $300,000.00 in wages ; if half go out then$150,000.00.If we have wronged you in any way we deserve to lose ; if wehave not we deserve to win.Some of our fixers are committed to the "Brotherly Love" program, whatgreater manifestation of it on our part than our desire to share our profitswith you. Sooner or later matters will be arranged on that basis and allwill wonder why we didn't put it into operation when first proposed yearsago.To those who want to prosper financially why not go into a pool and buysecurities, not feasible when done by the individual ; come in office and wewill tell you how this can be done.Every time the Union got out a letter, respondent would reply with anothercircular which it attached to the employees' checks.This happened again onJune 7, 1946, when Lamb sought to refute arguments made by the Union in acommunicationThis letter, in substance, stated that membership in the Unionwas ineffectual, and that although the Union had obtained benefits in other mills,the respondent could not match those results because of its economic positionOn July 2, 1946, there was handed to the employees on the second shift, a noticewhich set forth the efforts that the respondent had made to increase wages. Itstated that the employees should consider in computation of their 1946 earnings,the paid vacations granted by the respondent, the war bonds which it had dis-tributed, and the privileges of "the nursery."But the respondent pointed outthat it could not meet "city prices" because of higher freight rates, and that itswages were compensated for by the fact that living conditions were cheaper inUnion Point.Conclusions respecting interference, restraint, and coercionThe complaint alleged that since March 22, 1944, respondent through itsofhcers and supervisory employees engaged in unfair labor practices withinthe meaning of Section 8 (1) of the Act in 23 enumerated respects It wouldserve no useful purpose to point out where in each instance, in the undersigned'sopinion, these allegations of the complaint have been established by either cred-ible testimony or documentary evidence. Starting on March 20, 1944, 2 claysbefore the Board election, the respondent in a circular addressed to its employeesridiculed the non-discrimination policy of the Union and suggested that, althoughSouthern leaders of the Union might like to sidetrack that issue, they could notdo so and that full implementation of the non-discrimination policy would resultin economic loss to the workers.After the Union had been certified and initialconferences had been held, the respondent then initiated its unilateral offers tothe employees disregarding the collective bargaining agent.The first action ofthis kind seems to have taken place on or about December 21, 1944, when the 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent made known its efforts to secure a Christmas bonus for the employeesand that it had set aside some $15,000 to pay that bonus, provided it could lie doneon a voluntary basis, the implication being that if the Union sought to bargain withthe respondent concerning such a matter it would be refused. It is sufficient toemphasize a few of the instances mentioned in the chronology of events whichindicate the respondent's attitude toward the Union. its lack of good faith, andits expressed intention to deal directly with the employees rather than the Unionas their collective bargaining agent. Indicative of this attitude is a letter thatwas issued on March 9, 1945, wherein the respondent stated that it was willingto increase wages provided it could do so alone and not by joint applicationwith the Union. In addition to the respondent's willingness to grant vacationswith pay, shift differentials, and bonuses, provided it could be done independentlyof any agreement with the Union, the respondent likewise persisted in its deter-mination not to come to any agreement with the Union concerning a grievanceprocedureRather, the i espondent was willing that its employ ees form a griev-ance committee from various departments to meet with itThe respondent on May 29, 1945, indicated that what it would give it wouldtake back if it saw fit; for example, that the bonus might be discontinued, ifeconomic conditions forced the respondent into that position ; and commentedthat such would meet with the approval of some employees in that the Union,according to the respondent, had disapproved of the bonusThe employees' de-pendence upon the respondent for any advantages that they aught obtain isemphasized by the letter of September 1, 1945, wherein the respondent statedthat since it had initiated the applications to pay a bonus and wage increaseitwould not join with the Union in support of these requests, pieferring to goitalone.At the same time, respondent pointed out how much it had savedemployees by refusing to enter into a check-off agreement with the UnionOnNovember 14, 1945, when the Union was considering its strike vote, respondentcautioned all employees to consider the possibility of lost wages in the eventthe mill closed down.However, the respondent boasted it could make up anylosses it sustained in 1946, out of its 1944 and 1945 profitsFurther evidenceof the respondent's determination to coerce the Union and its employees wasthe withdrawal of the use of the Union's meeting hall to hold the strike election.The Union had entered into a lease for the use of the hall, but when Lamb-discovered that it proposed to hold the strike election in its meeting place liewithdrew the privilege of'meeting for that purposeAnother example of therespondent's unilateral efforts to undermine the Union was its offer on No-vember 9, 1945, just before the strike vote was held, of a 55-cent minni nm, vaca-tions with pay, and differentials for the thiid shift.Nor did the outcome of the election deter Lamb from further efforts todisrupt the Union's attempts to secure it contract.This is seen from a con-sideration of his course of conduct with the fixers' committee in Novembei 1945.Although it is true that the initial approach to Lamb for a wave increase wasmade bj the fixers nulependently of the Union, Lamb a.,ked the Iixei s to accepta profit-sharing proposition and urged them to use their efforts to create de-pal tmental committees to discuss the mattei with the respondentOn Feb-ruary 7, 19-'6, Lamb took further unilateral action independently of any Unioneftoits, by ginntnig the employ ees a wage increase of 10 cents an hour, and abouta month later, when threat of a strike became paiaunount. Lamb cautionedOgletree that it the Union persisted in its efforts to go out on strike he woulddistribute another circnlai warning the employees of the likelihood of financialloss. UNIONMANUFACTURING COMPANY345The undersigned is of the opinion that the allegations of the complaint con-cerning interfen ence, resttarnt, and coercion are amply supported by the evi-denceThe undersigned is of the further opinion that the respondent's courseof conduct set forth above and commented on only in part, sufficiently demon-strates that at no time after the Union had been certified as the collective bar-gaining agent. did the respondent, despite protestations to the contrary, intendto enter into a contract with the UnionOn the other hand, the respondentattempted to undermine the anthonty of the Union by a protracted campaign ofridicule and derision, combined with unilateral wage increases, vacations withpay, and other concessions, all of which it had denied the Union.The undersigned finds on the basis of all of the foregoing that the respondenthas inteifered with, restiamed, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act, and that the respondent thereby did engagein and is engaging in unfair labor practices within the meaning of Section 3 (1)of the Act.Conclusions respecting respondent's refusal to bargainThe meetings between the respondent and the Union present a picture ofconferring without bargaining.They cover a period of from about May 10, 1944,to December 17, 1945, the date of the sixth conference.On each occasion theconference terminated with no visible resultsDuring all of that time the Unionmade all of the advances and was met with constant delay and procrastinationon the part of the respondent.At the same time the respondent was engagingin the conduct which has been commented upon aboveThe principal issues thatseparated the parties at the first two conferences were inability to agree on arecognition clause, a grievance procedure, arbitration, the union shop, and check-off.At the third conference, held about June 13, 1944, the respondent presentedits counter-offer, which for the first time recognized the Union as the collectivebargaining agency.At the fourth conference on September 14, 1944, at UnionPoint, although the Union indicated that a contract without union security anda check-off would be worthless, it is entirely possible that the Union might havechanged its position, had there been a disposition on the part of the respondentto recede from its unalterable position.That this is true is seen from theUnion's conduct in later conferences when it was willing to withdraw its pro-vision for union security and top seniority for union stewards provided it couldsecure a check-off of union dues.The undersigned is unable to believe that the respondent was negotiating ingood faith with the Union at the first conference on May 10, 1944, in view of itsconduct thereafter, for the entire pattern of its conduct particularly followingthe September 14, 1944, conference is evidence of its desire to e'ade its respon-sibilities to the Union. It is not possible to bargain collectively in good faithwith a certified bargaining agent, when at the same time an employer engages inconduct which is the very antithesis of its obligation to bargain.This is trueregardless of how many conferences are actually held between the parties and howlong and exhaustive may be the discussion of the various contract proposals.In this case, by the time the fifth conference was held in Atlanta in October 1945,the respondent had engaged already in a long series of acts indicating fully to itsemployees that it would grant none of the Union's demands but would on the otherhand grant wage and other concessions to the employees provided they were givenindependently of union efforts.That the Union was still seriously trying to bargain with the respondent isseen from a reference to the conference which was held on December 17, 1945, 346DECISIONSOF NATIONAL LABOR RELATIONS BOARDat Union Point. In an effort to solve the difficulties, the Union offered to with-draw its demand for union security and top seniority for stewards prow ideti therespondent would accept the check-off of dues.The respondent rejected thislirolwsal on January 7, 1946, without making any counterproposal of its own.Further evidence of the respondent's intention to avoid its duty to bargain withthe Union, is disclosed in the final proposal submitted to the Union on March 20,1946.Therein the respondent demanded that the Union furnish a performancebondInMatter of Scripto Alanxfacturmg Company,the Board passed upon arequirement that a union post a bond to guarantee performance of an agreement,and considered with approval its decision inMatter of Jasper Blackbai n ri odiictsCo, poration 3 where the Board said :The Act also requires, in ordinary circumstances, a uu illingness to con-summate any understandings that may be reached in a bilateral signedagreement . . The Respondent, in refusing to execute a signed agree-ment, binding upon both parties. unless the Union posted a bond. sought toprefix the fulfillment of its statutory obligation with a condition not iiithinthe provisions, and manifestly inconsistent with the policy of the ActEvenassuming a bond of the kind requested to be obtainable, the emplo>er cannotlay down the blanket requirement that the Union pay a tax to a suretycompany before the result contemplated by the Act, a signed bilateralagreement, can come to pass'By insisting upon the execution of a bond the respondent was atteinplmg toadd a condition precedent to bargaining not found in the terms of the Act.Theundersignedfinds that the respondent by its refusal to execute an agreementrespecting terms and conditions of employment unless the Union posted a bond,refused by that act to bargain collectively with the exclusive representative ofits employees within the meaning of Section 8 (5) of the ActFollowingsubmissionof its counterproposal in March 1946. the respondentpersisted in its efforts to disrupt the UnionOn April 5. when strike action wasthreatened by the Union, the respondent warned its employees that such conductwould seriously affect their earningsThen, about a month later, the respondentnotified its employees that it would pay the 1946 vacation bonusAlthough theUnion's proposed contract contained a clause providing for such vacations itwas neither consulted about nor credited with this concessionAbout the sametime respondent, instead of bargaining with the Union concerning wages, repeatedits offer to share its profits and set aside a sum of approximately $15,000 for thispurpose.It must be clear without further citation of example, that the respond-ent at no time viewed its obligation to bargain with the Union as requiring it todiscuss with the Union changes in terms and conditions of employment beforeoffering such changes to its employees or putting them into effect.Rather, itviewed its position to be that certification of the Union entitled the Union toconfer with it but the respondent was free at all times to make whateverunilateral adjustment of working conditions it deemed necessary to satisfy theemployees.The undersigned finds that at all times on and after May 10, 1944,the respondent refused to bargain collectively with the Union as theexclusiverepresentative of its employees in an appropriate unit with respect to wages, ratesof pay, hours of employment and other conditions of employment and has therebyinterfered with, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.3 21 N L R B. 12404 a6 N L R B. 411, 426. UNIONMANUFACTURING COMPANY347rile undersigned has considered the question of whether the views set forthin the various circular letters of the respondent to its employees, are protectedby the Constitutional guaranty of freedom of speech. The gist of these circularsconstituted a warning to the employees that their security depended not upontheir affiliation with the Union and the benefits that it could secure through themedium of collective bargaining but rather upon the munificence of the re-spondent.Such a warning to the employees, although couched with the expres-sions of "brotherly love" and good will, was nonetheless clearly effective noticeto desist from their union activitiesSuch threats have been held to constituteunfair labor practices and are not covered by the constitutional guaranty offreedom of speech'Furthermore, applying the test of the Supreme Court thatany expression concerning labor organizations by all employer must be evaluatedin the context in which the statements are made, the undersigned has found thatthe respondent was avoiding its duty to bargain with the Union, and appealingdirectly to its employees by holding forth the threat of economic loss as aresult of continued loyalty to the UnionViewed in this light, the respondent'sassertion that it would bargain with the Union and that it would be willingto sign a contract if it did not include demands for union security, check-off, andtop seniority, gave no assurance to the Union that it would enter into a contractor to the employees that it would abide by their choice of the Union as the col-lective bargaining agent. It was also clear that the choice by the employees ofa collective bargaining agent was meaningless, since the respondent would notgrant any concessions to the Union, but would, on the contrary, independently ofunion demands, make such concessions as it chose directly to the employeesUnder these circumstances the undersigned is of the opinion that the circularsare not protected by the guaranty of freedom of speech and so finds.'IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V THE REMEDYHaving found that the respondent has violated Section 8 (1) and (5) of theAct, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action which the undersigned finds necessary to effectuatethe policies of the ActThe undersigned has found that on March 20, 11144, and at various dates there-alter. the respondent circularized its employees with letters ridiculing and dis-laracing the Union and warning them that the security of their employment de-pended upon loyalty to the respondent and not affiliation with or membership inthe UnionThe undersigned has found also that on various dates subsequent toMarch 20, 1944, respondent addressed letters to its employees in an effort to createconfusion and disrupt the attempts of the Union to achieve a collective bargain-Inc contract with the respondent by warning all union members as well as non-5_I1atte,ofAJShowalterCompany,64 N L R B 373,Matterof Goodall Company,6S N I,ItB 252'SeeNL It B i1,aynna E1ictricand Power Co ,314 U S 469, 479 348DECISIONSOF NATIONALLABOR RELATIONS BOARDunionemployees that the efforts of the Union to achieve better terms and wv orkingconditions were doomed to failure and that the respondent would grant what con-cessions it wished, independently of the Union.The Board has previously found that the respondent has engaged in unfair laborpractices of a nature similar to those present in this case' It is apparent, ini iew of previous findings of the Board and the findings made herein, that the actsof the respondent are not isolated instances but, on the contiary, indicate a gen-eral pattern of conduct designed to defeat the employees' freedom of self-organi-zationIt is accordingly necessary, in the undersigned's opinion, that the respond-ent be ordered to cease and desist from in any manner interfering with theseiights and the undersigned will so recommend.In order to effectuate the policies of the Act, the undersigned will reconnnendthat the respondent cease and desist from distributing direct appeals to its em-ployees concerning all matters which are properly the subject of collective bar-gaining between the exclusive representative and the respondent, and uponrequestof the Union, bargain collectively with the Union as the exclusive representativeof its employees in the appropriate unit in respect to rates of pay, wages, andother terms and conditions of employment, and finally, that the respondent ceaseand desist from taking any unilateral action with respect to intes of pay, wages,hours, and other terms and conditions of employment which are properly the sub-ject of collective bargaining between the Union and the respondentUpon the basis of the above findings of fact and the entire record in the case,the undersigned makes the followingCONCLUSIONS OF LAN%1Textile Workers Union of America. affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) of theAct.2By interfering with, restraining, and coercing its employees in the exerciseof the right guaranteed in Section 7 of the Act, respondent has engaged iii andis engaging in unfair labor practices, within the meaning of Section 8 (1) of theAct.3The production and maintenance employees of respondent exclusive of cler-ical and office employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, at all times material herein con-stituted and now constitute a runt appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act4.TextileWorkers Union of America was on April 3. 1944, and atall timesthereafter has been the exclusive representative of all the employeesin the ap-propriate unit for the purposes of collectivebargainingwithin themeaning ofSection 9 (a) of the Act5.By refusing to bargain collectively with Textile Workers Union of Americaas the exclusive representative of its employees in the appropriate unit, the re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act.6The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce, withinthe meaningof Section 2 (6) and (7) of the Act.7Matter of Union Mann factoring Company,Inc., 27 NL. R B. 1300. UNION MANUFACTURING COMPANYRECOMMENDATION S349Upon the basis of the above findings of fact and conclusions of law, the under-signed recommends that Union Manufacturing Company, Union Point, Georgia,its officers, agents, successors, and assigns shall:1Cease and desist from :(a)Refusing to bargain collectively with Textile Workers Union of Americaas the exclusive representative of its production and maintenance employees,exclusive of supervisory and clerical employees;(b) Interfering with or impeding collective bargaining, by issuance of let-ters, circulars and notices or otherwise, in an attempt to influence or alienatethe employees from their chosen representatives;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights of self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, or to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection as guaranteed in Section7 of the National Labor Relations Act.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively with the Textile Workers Union ofAmerica as the exclusive representative of its production and maintenanceemployees, exclusive of supervisory and clerical employees ;(b)Post in conspicuous places throughout its hosiery mill and yarn plantat Union Point, Georgia, copies of the notice attached hereto marked "AppendixA" Copies of said notice, to be furnished by the Regional Director for theTenth Region, after being duly signed by the respondent's representative, shallbe posted immediately by the respondent upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily postedReasonable step:shall be taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(c)Notify the Regional Director for the Tenth Region in writing within (10)days from the date of the receipt of this Intermediate Report what steps re-spondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, respondent notify said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the elate of serv'ce ofthe order transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulation. file with the Board, Rochambeau Building, Washington2:i.I)C :in original and four copies of a statement in writing setting forthsu<b exceptions to the'Internuednate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as lie reliesupon, together with the original and four copies of a brief in support thereof;and any party or counsel for the Board may, within the same period, file an 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDmediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proof of service on other parties of all papers filed with the Board shall bepromptly made as required by Section 20365. As further provided in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.MORTIMLR RIEMER,Trial Examiner.Dated November 12, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interfere with or impede collective bargaining by issuancesof letters or otherwise in an attempt to influence or alienate the employeesfrom their chosen representatives.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist TEXTILE WORKERS OF AMERICA, CIOWE WILL BARGAIN collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or other conditionsof employment, and, if an understanding is reached, embody such under-standing in a signed agreement. The bargaining unit is :All production and maintenance employees excluding clerical and officeemployees and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employeesor effectively recommend such action.UNION MANUFACTURING COMPANY.Evtployer.By -------------------------------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.